Colony of Rhode Isd At a Court of Vice Admiralty held at Newport In sa Colony, on Thursday the 7th Day of May A.D. 1747.
Present the HonWe Wm Strengthfield Esqr D. Judge
The Court opened,
The Libel, with the Citation etc. being read.
Mathew Robinson comes into, Court and Enacts and binds himself to pay costs of Court in the Case of E. Brown and al. ag. the Brig” Dolphin and obliges himself to pay costs of Court agreable to sentence to be made
M. Robinson
*409The Court was adjourned untill to morrow at nine ó the Clock
Court opened accordingly
Mr Overen Adv° for the Defen* Enta his Plea.
Elisha Luther Pilot on bd the Brig* Dolphin being Sworn in Court
Stephen Devereux mariner on board Brign Dolphin being Sworn in Court.
Mr Overan Adv° for the Def* offered a negro to be Sworn, but was objected to by the other party and overruled by the Judge.
James, a negro mariner on board the sa Brign being sworn in Court.
The Parties on both sides, by their Adv° plead to the merrits of the cause, and the Court was adjourned untill further notice His Honr the Dep. Judge Lodged his Decree in the Regrs office on Friday the 8th Day of May 1747. at three ó Clock P.M.
Newport May 8th 1747,
I have considered the Libel of Brown, Collins, and Acker, with the Evidences respecting the same it doth not appear to me that either of them ever objected to the courses directed to be Steered by Priam Salue late Master of the Brigantine Dolphin before his death, nor to any course taken after-wards by the mate untill there arrival in New York, where a Protest was made to which they consented and some of them signed, and it plainly appears by the Evidence of the Pilot and their own confessions that they voluntarily proceeded from N. York in order to go to the Vinyard, but by bad weather were forced in here, as the Pilot declares, and are not Intituled to receive their wages here, I therefore dismiss the Libel, and order Mr Robinson to pay Costs of Court according to his Enactment
Wm Strengthfield